IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

STACIE GREEK,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-1953

KANGAROO EXPRESS, INC.,

      Appellee.


_____________________________/

Opinion filed December 14, 2015.

An appeal from the Circuit Court for Duval County.
Lawrence P. Haddock, Judge.

Michael D. McGrath and Kevin J. Loftus of McGrath Gibson, LLC, Jacksonville,
for Appellant.

Keef F. Owens and Andrea Caro of Zimmerman, Kiser & Sutcliffe, P.A., Orlando,
for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., BENTON and KELSEY, JJ., CONCUR.